Willson, Judge.
There is no allegation of the venue of the -offense, and therefore the information is fatally defective. (Code Crim. Proc., art. 430, subdiv. 5; Robins v. The State, 9 Texas Ct. App., 666; Collins v. The State, 6 Texas Ct. App., 647; Jack v. The State, 3 Texas Ct. App., 72.) In the complaint the venue is properly alleged, but this does not supply the want of such allegation in the information. (Lawson v. The State, 13 Texas Ct.. App., 83.)
Because of the defect in the information, the judgment is reversed; but, as the complaint is a sufficient one, another information may be based upon it, and the prosecution is not, therefore, dismissed, but the cause is remanded that a new information may be - presented, should the county attorney see proper to do so. (Johnson v. The State, 19 Texas Ct. App., 545.)

Reversed and remanded.